17-2480-cr
United States v. Campbell


                               UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT


                                        SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 29th day of June, two thousand eighteen.

PRESENT:            JOSÉ A. CABRANES,
                    GERARD E. LYNCH,
                    SUSAN L. CARNEY,
                                 Circuit Judges.




UNITED STATES OF AMERICA,

                            Appellee,                                         17-2480-cr


                    v.

DESMOND CAMPBELL,

                            Defendant-Appellant.*




*
    The Clerk of Court is directed to amend the caption as set forth above.
                                                    1
FOR APPELLEE:                                              SYLVIA SHWEDER (Emily Berger, on the
                                                           brief) for Richard P. Donoghue, United
                                                           States Attorney for the Eastern District of
                                                           New York, Brooklyn, NY.

FOR DEFENDANT-APPELLANT:                                   BRUCE R. BRYAN, Bryan Law Firm,
                                                           Syracuse, NY.

       Appeal from a judgment of the United States District Court for the Eastern District of New
York (Allyne R. Ross, Judge).

        UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the August 3, 2017 judgment of the District Court be and
hereby is AFFIRMED.

       Defendant-appellant Desmond Campbell (“defendant” or “Campbell”) appeals from a
judgment of the District Court in which that Court denied defendant’s motion to withdraw his
previously entered guilty plea. We assume the parties’ familiarity with the underlying facts, the
procedural history of the case, and the issues on appeal.

                                          BACKGROUND

        On September 10, 2010, defendant pleaded guilty to conspiring to import 1,000 kilograms or
more of marijuana in violation of 21 § U.S.C. 959(a). Prior to his scheduled sentencing in January
2011, Campbell fled to Jamaica. The government submitted an extradition request to the Jamaican
government, but defendant was not arrested and transported to the United States for sentencing
until more than six years later. On May 23, 2017, in advance of his sentencing, Campbell filed a
motion to withdraw his guilty plea or, in the alternative, for an evidentiary hearing on his motion.
The District Court denied defendant’s motion on the basis of, inter alia, the
“fugitive disentitlement doctrine,” and this appeal followed.

                                           DISCUSSION

        Defendant now argues that his plea was defective for four reasons, all of which, he alleges,
effectively rendered his plea involuntary. He contends that, during his Rule 11 colloquy, (1) the
District Court, having been made aware of his illiteracy and limited education, did not adequately
inquire into whether he truly understood the terms of his plea agreement; (2) he was not adequately
informed by the District Court that he could proceed to trial with court-appointed counsel in the
event that he could no longer pay for his retained counsel; (3) the District Court did not adequately
explain the elements of the offense to which he pleaded guilty; and (4) the District Court failed to
inform him that he might have been eligible for so-called safety valve relief. The District Court
rejected all four of these arguments, which defendant contends was error. He also argues that the


                                                   2
District Court erred in holding that the fugitive disentitlement doctrine independently warranted
denial of his motion to withdraw his plea.

         Under the doctrine, a court has “discretion to refuse to rule on the merits of a defendant’s
postconviction claims of trial error when the defendant has fled from justice.” United States v. Morgan,
254 F.3d 424, 426-27 (2d Cir. 2001) (quoting United States v. Bravo, 10 F.3d 79, 83 (2d Cir.1993))
(affirming a district court’s application of the doctrine on defendant’s motion to withdraw his guilty
plea). The doctrine serves four rationales: “1) assuring the enforceability of any decision that may be
rendered against the fugitive; 2) imposing a penalty for flouting the judicial process; 3) discouraging
flights from justice and promoting the efficient operation of the courts; and 4) avoiding prejudice to
the other side caused by the defendant's escape.” Empire Blue Cross & Blue Shield v. Finkelstein, 111
F.3d 278, 280 (2d Cir. 1997).

        We review a district court’s application of the fugitive disentitlement doctrine for abuse of
discretion. See Bravo, 10 F.3d at 85.

         The District Court found that withdrawal of defendant’s plea would cause significant
prejudice to the government. Moreover, we have affirmed the application of the fugitive
disentitlement doctrine in circumstances that closely parallel those presented in this case. See Morgan,
254 F.3d at 426-27 (affirming the district court’s denial of defendant’s motion to withdraw his guilty
plea on fugitive disentitlement doctrine grounds when defendant, after pleading guilty but before
sentencing, fled the country and then moved to withdraw his plea approximately six years later).

        Because we hold that the District Court did not abuse its discretion in denying defendant’s
motion pursuant to the fugitive disentitlement doctrine, we need not address defendant’s additional
argument, that the District Court erred when, in reaching the merits of defendant’s claim, it found
that defendant’s 2010 plea was knowing and voluntary.


                                               CONCLUSION

        We have reviewed defendant’s remaining arguments and find them to be without merit. For
the foregoing reasons, we AFFIRM the judgment of the District Court.


                                                        FOR THE COURT:
                                                        Catherine O’Hagan Wolfe, Clerk




                                                   3